Citation Nr: 1232844	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to May 4, 2012. 

2. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine since May 4, 2012. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to July 1962, plus three months of unconfirmed service.  

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is of record.  At this hearing, he raised complaints about a December 2010 rating decision, which denied entitlement to service connection for, as relevant here, disorders to the hips, left ankle, right shoulder, as well as for increased ratings for his service-connected scars on his chest.  These issues were not established as issues on appeal in the pre-hearing conference.  

The evidence indicates that the Veteran submitted a Notice of Disagreement to this decision in January 2011, and the claims were again denied in a May 2011 statement of the case (SOC).  He did not perfect this appeal via a VA Form-9.  

At his hearing, the Veteran alleged that he never received the SOC, and that these issues should also be on appeal.  However, the Board does not find that there is any cause to assume jurisdiction of these issues. Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The evidence indicates that the SOC was sent to the Veteran on May 3, 2011 to his address of record.  He has not raised any plausible reason to indicate why he would not have received this letter and, in the absence of such evidence, the Board must presume that the letter was properly sent in accordance with VA procedures.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The bare assertion that he did not receive a properly delivered letter does not establish prejudice.  

The issues of entitlement to an increased rating for a lumbar spine disability since May 4, 2012 as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period on appeal prior to May 4, 2012, the Veteran's low back disability has been characterized by complaints of pain and tenderness; residuals of a vertebral fracture without cord involvement, ankylosis of the dorsal or lumbar spine, limitation of motion in the lumbar spine that is either "severe" in nature or 30 degrees or less, intervertebral disc syndrome that is severe in nature with recurring attacks and only intermittent relief or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months, or a severe lumbosacral strain have not been shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to May 4, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5237, 5242, 5243 (2011); 38 C.F.R. § 4.71a, DCs 5285-5295 (2003). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

In fact, the Veteran's lumbar spine disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and the Veteran submitted his own private treatment records.  Additionally, while the RO has made inquired whether there were ever records submitted to the Social Security Administration (SSA), the SSA responded in June 2005 that no such records were retained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to the issue on appeal were obtained in April l2007, December 2008 and August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations performed in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  Moreover, a full physical examination was performed on each occasion and provided sufficient information for the Board to adequately adjudicate the claim according to the relevant diagnostic codes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, a discussion of the Veteran's May 2012 hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to an increased rating for a low back disorder was identified as an issue on appeal. Establishing entitlement to an increased rating was explained to the Veteran, and information was elicited from the Veteran concerning the relevant criteria.  Sources of evidence relevant in this regard were identified during this process.  In particular, the Veteran clarified that he was not receiving SSA disability compensation. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In a June 2007 rating decision, the RO granted service connection for the Veteran's lumbar spine disability with a 10 percent rating, effective November 12, 2001.  In a subsequent March 2009 decision, the RO increased the Veteran's rating to 20 percent for the entire period on appeal.  However, a rating decision which grants less than the maximum available rating does not abrogate the pending appeal, and the appeal before the Board for its review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991). 

Musculoskeletal disorders to the spine are rated 38 C.F.R. § 4.71a, which the Board notes was amended, effective September 26, 2003.  See 68 Fed. Reg. 51454 - 51456 (August 27, 2003).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his, and the preamended regulations may apply to the period on or after the effective dates of the new regulations.

Under the preamended criteria, in order to warrant a rating in excess of 20 percent, the evidence must show:
* residuals of a vertebral fracture without cord involvement, with abnormal mobility requiring a neck brace (60 percent under DC 5285);
* unfavorable ankylosis of the dorsal spine (30 percent under DC 5288);
* favorable ankylosis of the lumbar spine (40 percent under DC 5289);
* limitation of motion in the lumbar spine that is "severe" in nature (40 percent under DC 5292);
* intervertebral disc syndrome that is severe in nature with recurring attacks and only intermittent relief (20 percent under DC 5293); or 
* severe lumbosacral strain with 
- listing of the whole spine to the opposite side 
- positive Goldthwaite's sign
- marked limitation of forward bending in the standing position, 
- loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or 
- some of the above with abnormal mobility on forced motion (20 percent under DC 5295).
See 38 C.F.R. § 4.71a (2003).  

Nonspecific words such as "moderate" or "severe" are not defined in these diagnostic codes. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

The amended criteria use a general rating formula that applicable for most spine disabilities.  Under this rating formula, a rating in excess of 20 percent is warranted when the evidence shows: 
* forward flexion of the thoracolumbar spine to 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or
* incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months (all 40 percent). 

An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Note 1, following DC 5243 (2011).
Moreover, any associated neurologic abnormalities including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2011).

In this case, a rating in excess of 20 percent is not warranted under either the current or preamended criteria.  As an initial matter concerning the pre-amended criteria, there is no evidence of a vertebral fracture, let alone cord involvement, nor was there any evidence of demonstrable deformity of the vertebral body.  Therefore, an increased rating is not warranted on this basis.

Next the record does not indicate the presence of ankylosis, a forward flexion of 30 degrees or less, or limitation of the lumbar spine that would be considered "severe in nature."  First, while the Veteran was evaluated on a number occasions from 2001 through 2004, he did not indicate any limitation of motion.  For example, in October 2002, the stated that he experienced low back pain, although no joint swelling or effusion was observed.  He also stated in August 2004 that his lower back hurts all the time and was worsening.  

However, the Veteran also underwent three VA examinations during the period on appeal, none of which indicated severely reduced range of motion.  In the first, in April 2007, the Veteran complained of pain that was constant, sharp at times, and all over his back.  He used no back brace, but did use a cane to walk. Range of motion testing reflected 15 degrees of extension, 45 degrees of flexion, 15 degrees of lateral flexion in both directions and 10 degrees of bilateral rotation.  Notably, pain was present in extension and flexion only at the end of motion, and was not exacerbated by repetitive motion.  

In the second VA examination in December 2008, the Veteran complained of pain in the low back that was constant and dull.  He stated that repetitive use exacerbates this pain, but without any additional loss of motion.  He did not use a back brace, but did use a cane to ambulate.  

Upon examination, his posture was good and he did not appear to be in any pain.  Range of motion measurements reflected 10 degrees of extension, 45 degrees of forward flexion, lateral flexion of 15 degrees in each direction and a bilateral rotation of 10 degrees.  Pain was only evident at the ends of motion.  Rather than "severe," this VA examiner characterized the restriction in the Veteran's range of motion as "minimal."  

Finally, at his most recent VA examination in August 2009, the Veteran stated that he continued to have constant low back pain on a daily basis, and had been taking over the counter medication to treat the pain.  However, he stated that he could not walk more than a half of a block at a time, climb a flight of stairs or handle weights in excess of 5 pounds.  

Upon examination, the Veteran was able to stand erect without support, although minimal tenderness was evident in the lumbar spine.  Range of motion measurements reflected 70 degrees of flexion 20 degrees of extension, 20 degrees later flexion in both directions and 20 degrees of bilateral rotation.  There was no pain in motion, nor was there any additional pain noted upon repetitive motion.  

Thus, when viewing the evidence in its totality, the Veteran has never indicated a forward flexion of less than 45 degrees, and a forward flexion of 30 degrees or less has not been shown.  Moreover, while his range of motion has been somewhat limited, there was no indication of favorable or unfavorable ankylosis.  Significantly, the Veteran has not presented any treatment notes or clinical observations indicating a more restricted range of motion.  Therefore, as ankylosis, an overall limitation of motion that is "severe" in nature or flexion of 30 degrees or less has not been shown, an increased rating is not warranted on these bases under either the current or preamended criteria.  In this regard, the Board observes, for instance, that 45 degrees of lumbar spine flexion is approximately half of normal flexion (See 38 C.F.R. § 4.71a, Plate 5), which, logically, corresponds roughly to a moderate limitation of motion.  Moderate limitation of motion is commensurate with the 20 percent rating already in place for this time period under former Diagnostic Code 5292.

Next, the evidence also does not indicate the presence of intervertebral disc syndrome with incapacitating episodes, recurring attacks or a severe lumbosacral strain.  Specifically, while the Veteran has sometimes complained of pain that is exacerbated by certain activities, the VA examiner who conducted the April 2007 and December 2008 VA examinations noted on each occasion that there was "no history" of acute episodes or excruciating back pain over the past 12 months or evidence of flare-ups.  Similarly, at his August 2009 VA examination, the examiner again noted that there had been no incapacitating episodes or flare-ups in the past year.  

Significantly, the Veteran has not asserted in the treatment records or in his statements to VA that he has experienced flare-ups or incapacitating episodes as is required by the relevant diagnostic codes.  Moreover, he has not asserted a history of severe lumbosacral strain.  Therefore, an increased rating on these bases is not warranted under either the preamended or current rating criteria. 

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Notably, while the VA examiners observed complaints of pain at each of his three VA examinations, this pain did not result in any additional limitation.  

Moreover, the examiner explicitly stated that there was no additional range of motion loss due to fatigue, lack of endurance, or incoordination.  While the Veteran has stated that his back pain has caused limitation in his activities, the VA examiners did not agree with the Veteran's own assessment of his disability.  Notably, the VA examiner in December 2008 stated that the Veteran's disability had only a "minimal" effect on his daily functioning, and the VA examiner in August 2009 concluded that the Veteran's disability was likely preventing him from his daily routine activities.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluation.

Next, the Board has considered whether a separate evaluation is warranted for any associated neurological abnormality. Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code. See 38 C.F.R. § 4.71(a) (2011).  However, the evidence does not indicate that a separate rating is warranted.  

Specifically, at his VA examination in April 2007, the Veteran specifically denied any radiating pain and the examiner did not observe any neurological deficiencies in either the upper or lower extremities.  At his December 2008 VA examination, the Veteran again denied any radiating pain in the extremities or any problems with bladder or bowel function.  When examined, there was no muscle atrophy, and his tone was satisfactory.  While reflexes were characterized as "rather sluggish," his strength was observed to be normal.  

Finally, at his most recent VA examination in August 2009, no focal neurological signs were elicited in both lower extremities, nor was there any indication of atrophy or wasting of the muscles.  His muscle power was also normal.  Significantly, the Veteran has not asserted experiencing these neurological disorders.  Thus, a separate evaluation based on neurological symptomatology is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a lumbar spine disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's lumbar spine symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar spine disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

An initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to May 4, 2012, is denied. 


REMAND

With regard to the remaining issues on appeal, additional development is required before they may be adjudicated. 

First, at his hearing before the Board in May 2012, the Veteran stated that his lumbar spine disability has worsened since his most recent VA examination in August 2009.  In such cases, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened. Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  

In this case, the evidence does not indicate a worsening of the Veteran's symptoms prior to his hearing before the Board, nor has he asserted in any of his statements.  As such, while a new VA examination is warranted for the period since this time, there is no prejudice in adjudicating his claim prior to the date of his hearing.  

Next, the Board notes that the Veteran submitted a claim seeking entitlement to TDIU in January 2010.  This claim was denied by the RO in a December 2010 rating decision.  However, when a veteran submits a claim seeking an increased rating, it is a claim for the highest rating possible, to include entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, this claim remains on appeal.  

Moreover, as there is an aspect of the Veteran's increased rating claim being remanded for additional development, it would be premature for the Board to consider whether the TDIU is warranted, and adjudication of this claim should be deferred until that development is completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Inquire from the Veteran whether he has received any private treatment related to his lumbar spine disability since May 2012.  If so, the records of such treatment should be acquired after obtaining the Veteran's authorization. 

If the Veteran has received treatment from any VA medical facility, such records should also be incorporated in the claims file.  

2.  Schedule the Veteran for a VA examination of his lumbosacral spine.  He should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, should be made available to the designated examiner. All necessary tests and studies should be conducted.

The examiner should describe all symptomatology related to the Veteran's service-connected lumbosacral spine disability, to include orthopedic and neurological symptoms. All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the thoracolumbar spine due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible. The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  Thereafter, readjudicate the issues of entitlement to an initial rating in excess of 20 percent for a lumbar spine disability since May 4, 2012 and for TDIU while considering all evidence of record.  The RO should perform all development it deems necessary to adjudicate the Veteran's TDIU claim.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


